DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10 and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang [US 2020/0226077].
As claims 1, 8 and 15, Kang discloses a computer-implemented method for dynamically managing routing tables in a non-volatile memory express over Fabric (NVMe-oF) system, the method comprising: for an NVMe-oF system comprising, establishing a first connection between a host and a discovery controller [Par. 0066 discloses establishing a connection between Host and the discovery controller], the host comprising a routing table and being associated with a first interface [Fig 5 discloses a lookup table for the host which is associated with a first interface, Ref 504, Par. 0066]; receiving from the discovery controller network information that allows discovery of a storage device [Par. 0066 discloses after sending in request to discovery controller, receiving a response which includes network address of storage device, Par. 0077]; and using the network information to dynamically configure one or more entries in the routing table to facilitate a second connection between the host and the storage device through the first interface and a second interface that is associated with the storage device [Fig 5, Ref 508 build and uses to establish a connection between the host and target data storage via first interface Ref 504 and second interface Ref 506, Par. 0067, 0077].
As claims 2, 9 and 16, Kang discloses the host obtains the network information in response to communicating a NVMe-oF data transport protocol command to the discovery controller [Par. 0066-0067, 0077 discloses after sending a request for network address of the storage devices using MVMEof command to discovery server and receiving a response from discovery server a list of address of storage devices of 110 of Fig 1 or Fig 2, Ref 210].
As claims 3 and 10, Kang discloses the network information identifies the second interface [Par. 0066-0067 and 0077].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Ballapuram [US 2018/0270119].
As claims 4, 11 and 17, Kang fails to disclose what Ballapuram discloses establishing the first connection comprises, in response to an mDNS query, receiving an mDNS response that identifies the discovery controller [Par. 0028-0029, Host computer can obtain address of discovery controller from another device before establishing a connection with a discovery controller].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing an address to a new host from another device as disclosed by Ballapuram into the teaching of Kang.  The motivation would have been to reduce setup time by using DHCP. 
Claim(s) 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Ballapuram as applied to claims 1, 8 and 15 above, and further in view of Satapathy [US 2021/0263686].
As claims 5, 12 and 18, Kang and Ballapuram fail to disclose what Satapathy discloses establishing the first connection further comprises at least one of initializing the discovery controller, registering the host with the discovery controller, requesting asynchronous event notification messages, or transmitting a keep-alive command to the discovery controller [Par. 0031-0032, Host registers with discovery controller].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for registering host to controller as disclosed by Satapathy into the teaching of Kang.  The motivation would have been to balance the load.
Claim(s) 6-7, 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Satapathy [US 2021/0263686].
As claim 6, Kang fails to disclose what Satapathy discloses the discovery controller comprises, in a name server database, NVMe Qualified Names (NQNs) for the first interface and the second interface [Par. 0018-0019 discloses name server and NQN for discovery service between the first and second interface as showed in Fig 2].
Since, name server and NQN are well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using name server and NQN for the first and second interface as disclosed by Satapathy into the teaching of Kang.  The motivation would have been to balance the load.
As claim 13, Kang fails to disclose what Satapathy the discovery controller comprises a name server database that comprises at least one NVMe Qualified Name (NQN) for the first interface and the second interface [Par. 0018-0019 discloses name server and NQN for discovery service between the first and second interface as showed in Fig 2], the at least one NQN being used to register the host with the discovery controller [Par. 0031-0032, Host registers with discovery controller].
Since, name server and NQN are well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using name server and NQN for the first and second interfsce as disclosed by Satapathy into the teaching of Kang.  The motivation would have been to balance the load.
As claim 19, Kang fails to disclose what Satapathy discloses the discovery controller comprises a name server database that comprises NVMe Qualified Names (NQNs) for the first interface and the second interface, the discovery controller updates one or more of the NQNs prior to communicating the network information to the host [Par. 0036 discloses after updating mapping, the ip address will be forwarded to host].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for updating mapping NQN before forwarding address to the host as disclosed by Satapathy into the teaching of Kang.  The motivation would have been to reduce the setup time.
As claims 7, 14 and 20, Kang fails to disclose what Satapathy discloses the NQNs are used in two or more tables in the discovery controller that associate at least some of the network information to form an access control zone that indicates that the storage device on the second interface is allowed to be accessed by the first interface [Par.  0010 discloses NQN of host and NQN of storage used for access control between the host and storage].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for registering host to controller as disclosed by Satapathy into the teaching of Kang.  The motivation would have been to prevent intruder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Banyai [US 2020/0136943] discloses a storage management in data management for cloud.
Dhatchiamoorthy [US 2021/0397351] discloses a method for synchronizing discovery login in fabric system.
Worley [US 2018/0167352] discloses a method for reducing IP address usage in NVME-OF.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414